Citation Nr: 0000419	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-13 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension based on a need for 
aid and attendance of another person or on being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to February 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted non-service-connected pension 
benefits, but denied entitlement to additional benefits for 
aid and attendance or being housebound. 


FINDINGS OF FACT

1. The veteran has been rated permanently and totally 
disabled for pension purposes.  

2. The veteran's major disabilities include degenerative 
joint disease of the left knee, rated 50 percent 
disabling; spinal stenosis of the lumbar spine, status 
post compression fracture at L1, rated 40 percent 
disabling; and the residuals of a left thoracotomy, rated 
as noncompensable.  

3. The veteran's disabilities, when considered in 
combination, result in his inability to care for some of 
his daily personal needs without regular personal 
assistance from his spouse, and in an inability to protect 
himself from the hazards and dangers of his daily 
environment.  

4. The veteran's disabilities do not substantially confine 
him to his dwelling nor does he have a single disability 
rated 100 percent disabling.  


CONCLUSION OF LAW

1. The criteria for entitlement to special monthly pension 
based on a need for regular aid and attendance has been 
met.  38 U.S.C.A. §§ 1502, 1521 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.351, 3.352 (1999).

2. The criteria for entitlement to special monthly pension 
based on being housebound have not been met.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a).  

The veteran was found to be entitled to non-service-connected 
pension benefits by rating decision of the RO in July 1998 on 
the basis of degenerative joint disease of the left knee, 
rated 50 percent disabling; spinal stenosis of the lumbar 
spine, status post compression fracture at L1, rated 40 
percent disabling; and the residuals of a left thoracotomy, 
rated as noncompensable.  

A veteran of a period of war who is permanently and totally 
disabled and who is in need of regular aid and attendance or 
is housebound is entitled to increased pension. 38 U.S.C.A. 
§§ 1502, 1521; 38 C.F.R. § 3.351.  In order to establish 
entitlement to special monthly pension based on the need for 
regular aid and attendance, the veteran must be a patient in 
a nursing home on account of mental or physical incapacity; 
or be blind or so nearly blind as to have corrected visual 
acuity in both eyes of 5/200 or less or concentric 
contraction of the visual field to 5 degrees or less; or have 
a factual need for regular aid and attendance of another 
person.  Id.  Determinations as to factual need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  38 C.F.R. § 3.352.  In making such 
determinations, consideration is given to such conditions as 
the inability of the veteran to dress or undress himself or 
to keep himself ordinarily clean and presentable, frequent 
need to adjust prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid, inability to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care and assistance on a regular basis 
to protect the veteran from hazards or dangers incident to 
his daily environment.  Id. 

If a veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
as 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or he/she must be permanently housebound 
by reason of disability (meaning substantially confined to 
his/her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area).  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

A report of an examination for aid and attendance or 
housebound benefits, dated in February 1998, was received 
from K. C. Vague, M.D.  He indicated that the veteran was 
disabled due to the need for a total knee replacement of the 
left knee.  He stated that the veteran was not bedridden, but 
could not dress, bathe, eat, go to the bathroom or walk in 
and out of the home without assistance.  The diagnoses were 
spinal stenosis and degenerative joint disease of the left 
knee.  The examination report was associated with a 
certification, dated in April 1998, of a nursing attendant 
who indicated that she had been employed to assist the 
veteran in bathing, dressing, eating and personal hygiene.  

A statement, dated in May 1998, of an examination for aid and 
attendance or housebound benefits was received from T. H. 
Real, M.D.  He stated that the veteran had chronic 
osteoarthritis with very limited mobility in the left 
shoulder as well as residuals of left rib fractures.  The 
veteran had also developed deep venous thrombosis in the 
right leg for which he had been recently hospitalized.  It 
was reported that the veteran's spouse had to help him dress 
and bathe and that he had extreme exertional dyspnea that was 
felt to be due to the prior rib injuries.  Finally, the 
veteran had a familial tremor that had become debilitating 
and was not completely responsive to medication.  

A personal hearing was conducted at the RO in February 1999.  
At that time, the veteran testified regarding his inability 
take care of himself.  He stated that he was unable to leave 
his home by himself, and that, in addition to his orthopedic 
disabilities, he had significant heart disease.  

An examination for the purpose of determining the need for 
aid and attendance or housebound status was conducted by VA 
in March 1999.  At that time, it was noted that the veteran 
was claiming aid and attendance for problems in his back, 
legs, lungs and chest.  He stated that he had fallen in the 
1970's and fractured three vertebra in his lower back.  He 
currently had trouble with both knees.  It was reported that 
the veteran had surgery for a rotator cuff tear in the right 
shoulder four to six years earlier, and surgery for an 
impingement syndrome of the left shoulder in approximately 
1997.  He had been having trouble with his heart for eight to 
ten years, and was taking medication for this.  He had 
surgery on the left side of his chest in the 1950's, 
sustained rib fractures and a closed head injury in a motor 
vehicle accident in the 1950's, and had a blood clot in his 
right leg in 1998.  He had been unable to work since 1967.  

On examination, it was noted that the veteran had been 
brought in by his spouse.  He was not hospitalized, 
bedridden, or blind.  It was noted that the veteran was 
capable of handling his benefit payments.  He had pain in the 
back and legs, with severe restrictions of activity.  He had 
interference using his upper extremities efficiently.  During 
a typical day, the veteran sat around the house and yard, 
although he did go out for doctor's appointments and to 
church.  He was normally developed and fairly comfortable.  
His posture was stooped and his gait was slow and painful.  
He used a cane for ambulation.  There was a surgical scar of 
both shoulders with limited range of motion, bilaterally.  He 
was unable to use his left arm because of a fractured 
deformity.  The veteran needed assistance with dressing in 
the morning and had a little difficulty with bathing and 
shaving.  He complained of pain on extending both knees.  
Range of motion of the left knee was from 10 degrees 
extension to 90 degrees flexion.  Range of motion of the 
right knee was from 5 degrees extension to 95 degrees 
flexion.  Weight bearing, balance, and propulsion were 
affected by the pain.  There was no limitation of motion of 
the lumbar, thoracic, or cervical spine.  A thoracotomy scar 
in the section of the fifth rib on the left was shown.  He 
was able to walk 100 to 200 yards without assistance.  The 
diagnoses were postoperative status of surgery of both 
shoulders, history of fractured lumbar vertebra, history of 
fractures of the left rib cage and left arm, history of 
thoracotomy and left lower lobe lung resection, history of 
head injury with prolonged unconsciousness, and possible post 
traumatic organic brain disease.  

The veteran requires assistance for dressing, bathing, and 
shaving due to upper extremity limitation.  He has additional 
disability of his knees, with limitations on extension of 
both knees.  His restrictions have been described by the VA 
physician as severe.  In view of this combination of physical 
disabilities, it is found that the clinical evidence is 
sufficient to establish the need for aid and attendance of 
another person.  Therefore, entitlement to special monthly 
pension based on a need for regular aid and attendance is 
warranted.

However, the Board finds that the weight of the evidence is 
against awarding special monthly pension by reason of 
housebound status.  The veteran does not have a single 
disability that is rated 100 percent disabling.  Nor does the 
evidence show that the veteran is substantially confined to 
his dwelling and the immediate premises.  


ORDER

Entitlement to special monthly pension on account of being 
housebound is denied.  Entitlement to special monthly pension 
on account of the need of regular aid and attendance is 
established, subject to the controlling regulations governing 
the payment of monetary benefits.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

